Title: To James Madison from Soliman Melimeni, 7 April 1806
From: Melimeni, Soliman
To: Madison, James


                    
                        Sir,
                        Washington April 7th: 1806
                    
                    I receiv’d your favor of the 31st: Ult on the 5th: inst: and have the honor to inform you, that I shall hold myself in readiness to depart for Tunis, in as short a period after I receive an intimation of the rout design’d for me to take, as the necessary arrangments for the accomodation of my suit will admit. I have the honor to be Sir with great respect & consideration.
                